Case 1:19-cv-13912-NLH-AMD Document 3 Filed 07/09/19 Page 1 of 2 PageID: 367



Jorge F. Coombs, Esquire (NJ Attorney ID # 017962002)
YOUNGBLOOD FRANKLIN
SAMPOLI & COOMBS, P.A.
1201 New Road, Suite 230
Linwood, NJ 08221
Tel: (609) 601-6600
Fax: (609) 601-6601
E-mail: jcoombs@youngbloodlegal.com
Attorney for Plaintiffs

    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
                         (CAMDEN VICINAGE)


H. FRANK FIFE and JOHN G. AND
ELIZABETH STEELMAN
FOUNDATION,
                                                             CIVIL ACTION
                            Plaintiffs
                                                         CASE NO.: 1:19-CV-13912
                     v.

WILLIAM P. BARR, in his official
capacity as Attorney General of the United
States and executive of the U.S. Department
of Justice;

KEVIN K. MCALEENAN, in his official
capacity as Acting Secretary of the U.S.
Department of Homeland Security;                        CERTIFICATE OF SERVICE

KEVIN K. MCALEENAN, in his official
capacity as Commissioner of U.S. Customs
and Border Protection;

MARK A. MORGAN, in his official
capacity as Acting Director of U.S.
Immigration and Customs Enforcement; and

JUDSON W. MURDOCK, II, in his
official capacity as Houston CBP Director of
Field Operations, individually, jointly,
separately and in the alternative,

                           Defendants



                                               1
Case 1:19-cv-13912-NLH-AMD Document 3 Filed 07/09/19 Page 2 of 2 PageID: 368



      Pursuant to Federal Rule of Civil Procedure 5(b) the undersigned certifies that he caused

copies of a Summons, Plaintiffs’ Complaint, and supporting Exhibits to be served upon the

following parties via the CM/ECF system on June 17, 2019 and by USPS Certified Mail -

Return Receipt Requested on June 28, 2019:


William P. Barr, Esquire                          Mark A. Morgan
Attorney General of the United States             Director of U.S. Immigration and Customs
U.S. Department of Justice                        Enforcement
950 Pennsylvania Avenue, NW                       500 12th Street, SW
Washington, D.C. 20530-0001                       Washington, D.C. 20536


The Honorable Kevin K. McAleenan                  Judson W. Murdock, II
Acting Secretary of Homeland Security             Houston CBP Director of Field Operations
Washington, D.C. 20528                            2323 S. Shepherd #1200
                                                  Houston, TX 77019


The Honorable Kevin K. McAleenan                  Civil - Process Clerk
Commissioner of U.S. Customs and Border           U.S. Attorney’s Office for the District of
Protection                                        New Jersey
1300 Pennsylvania Avenue, NW                      970 Broad Street, 7th Floor
Washington, D.C. 20229                            Newark, NJ 07102


                                   Respectfully submitted this 9th day of July, 2019.




                                   By:     __________________________
                                           Jorge F. Coombs, Esq.




                                              2
